 

Exhibit 10.1
SXC HEALTH SOLUTIONS CORP.  
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
 
SXC Health Solutions Corp., a corporation existing under the laws of the Yukon
Territory of Canada (the “Company”), hereby establishes and adopts the following
Amended and Restated Long-Term Incentive Plan (the “Plan”), effective as of
March 9, 2011 (the “Effective Date”), which amends and restates that certain
Long-Term Incentive Plan adopted by the Board on March 11, 2009. In September
2010, the Board declared a stock dividend on the issued and outstanding Shares
to effect a two-for-one stock split, which was distributed on September 17, 2010
to shareholders of record as of the close of business on September 14, 2010. All
references in the Plan to numbers of Shares shall reflect such stock split.
 
  1. PURPOSE OF THE PLAN
 
1.1. Purpose.  The purpose of the Plan is to assist the Company and its
Affiliates in attracting and retaining selected individuals to serve as
directors, employees and/or consultants of the Company who are expected to
contribute to the Company's success and to achieve long-term objectives which
will inure to the benefit of all shareholders of the Company through the
additional incentives inherent in the Awards hereunder. The Plan is designed to
provide the board of directors of the Company with sufficient flexibility to
address current and future long-term incentive equity-based alternatives for the
Company which includes Options or Restricted Stock Units. The specific terms of
any Awards, including such items as vesting periods and treatment of the Award
upon a change of control or termination of employment, will be set forth in the
applicable Award Agreement.
 
2. DEFINITIONS
 
2.1. “Affiliate” shall mean (i) any person or entity that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company (including any Subsidiary) or (ii) any entity in which
the Company has a significant equity interest, as determined by the Committee.
 
2.2. “Applicable Period” shall mean, with respect to any Performance Period, a
period commencing on or before the first day of the Performance Period and
ending not later than the earlier of (a) 90 days after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or regulations promulgated thereunder, as they may be
amended from time to time.
 
2.3. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, Restricted Stock Unit Award, Performance Award, Dividend Equivalent,
Other Stock-Based Award or any other right, interest or option relating to
Shares or other property (including cash) granted pursuant to the provisions of
the Plan.
 
2.4. “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted by the Committee hereunder.
 
2.5. “Board” shall mean the board of directors of the Company.
 
2.6. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and any successor thereto. All citations to Sections of the Code are to
such Sections as they may from time to time be amended or renumbered.
 
2.7. “Committee” shall mean the Compensation Committee of the Board or such
other committee appointed by the Board to administer the Plan, consisting of no
fewer than two Directors, each of whom is (i) a “Non-Employee Director” within
the meaning of Rule 16b-3 (or any successor rule) of the Exchange Act, (ii) an
“outside director” within the meaning of Section 162(m)(4)(C)(i) of the Code,
and (iii) an “independent director” for purpose of the rules and regulations of
The Nasdaq Stock Market (“Nasdaq”).
 
2.8. “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code.
 
2.9. “Director” shall mean a non-employee member of the Board.
 
2.10. “Dividend Equivalents” shall have the meaning set forth in Section 12.7.
 
2.11. “Employee” shall mean any employee (including an officer) of the Company
or any Affiliate. Solely for purposes of the Plan, an Employee shall also mean
any other natural person, including a consultant, who provides services to the
Company or any Affiliate, so long as such person (i) renders bona fide services
that are not in connection with the offer and sale of the Company's securities
in a capital-raising transaction or distribution; (ii) does not directly or
indirectly promote or maintain a market for the Company's securities;
(iii) provides services pursuant to a written contract; and (iv) spends or will
spend a significant amount of time and attention to the business and affairs of
the Company or any Affiliate.
 
2.12. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and any successor thereto. All citations to Sections of the Exchange Act are to
such Sections as they may from time to time be amended or renumbered.

1

--------------------------------------------------------------------------------

 

2.13. “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee. The Fair
Market Value of Shares as of any date shall be: (i) the per Share closing price
of the Shares as reported on Nasdaq on that date (or if there was no reported
closing price on such date, on the last preceding date on which the closing
price was reported); (ii) if the Company is not then listed on Nasdaq, the per
Share closing price of the Shares as reported on the TSX on that date (or if
there was no reported closing price on such date, on the last preceding date on
which the closing price was reported); or (iii) if the Company is not then
listed on Nasdaq or the TSX, the Fair Market Value of Shares shall be determined
by the Committee in its sole discretion in accordance with Section 409A of the
Code.
 
2.14. “Family Entity” shall mean a trust in which one or more Family Members
have more than fifty percent of the beneficial interest, a foundation in which
the Participant and/or one or more Family Members control the management of
assets and any other entity in which the Participant and/or one or more Family
Members own more than fifty percent of the voting interests.
 
2.15. “Family Member” shall mean the Participant's spouse, parent, child,
stepchild, grandchild, sibling, mother or father-in-law, son or daughter-in-law,
stepparent, grandparent, former spouse, niece, nephew or brother or
sister-in-law, including adoptive relationships, or any person sharing the
Participant's household (other than a tenant or employee).
 
2.16. “Freestanding Stock Appreciation Right” shall have the meaning set forth
in Section 6.1(a).
 
2.17. “Insider” shall have the meaning set forth in the TSX Company Manual.
 
2.18. “Limitations” shall have the meaning set forth in Section 10.4.
 
2.19. “Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Committee shall determine.
 
2.20. “Other Stock-Based Award” shall have the meaning set forth in Section 8.1.
 
2.21. “Participant” shall mean an Employee or Director to whom the Committee has
granted an Award under the Plan.
 
2.22. “Payee” shall have the meaning set forth in Section 13.1.
 
2.23. “Performance Award” shall mean any Award of Performance Shares or
Performance Units granted pursuant to Section 9.
 
2.24. “Performance Period” shall mean that period established by the Committee
at the time any Performance Award is granted or at any time thereafter during
which any performance goals specified by the Committee with respect to such
Award are to be measured.
 
2.25. “Performance Share” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated number of Shares, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including cash, Shares, other property, or any combination thereof, upon
achievement of such performance goals during the Performance Period as the
Committee shall establish at the time of such grant or thereafter, but not later
than the time permitted by Section 162(m) of the Code in the case of a Covered
Employee,
unless the Committee determines not to comply with Section 162(m) of the Code
with respect to such Performance Share.
 
2.26. “Performance Unit” shall mean any grant pursuant to Section 9 of a unit
valued by reference to a designated amount of property (including cash) other
than Shares, which value may be paid to the Participant by delivery of such
property as the Committee shall determine, including cash, Shares, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Committee shall establish at the time of
such grant or thereafter, but not later than the time permitted by
Section 162(m) of the Code in the case of a Covered Employee, unless the
Committee determines not to comply with Section 162(m) of the Code with respect
to such Performance Unit.
2.27. “Permitted Assignee” shall have the meaning set forth in Section 12.5.
 
2.28. “Prior Plan” shall mean the SXC Health Solutions Corp. Amended and
Restated Stock Option Plan.
 
2.29. “Restricted Stock” shall mean any Share issued with the restriction that
the holder may not sell, transfer, pledge or assign such Share and with such
other restrictions as the Committee, in its sole discretion, may impose
(including any restriction on the right to vote such Share and the right to
receive any dividends), which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Committee may deem appropriate.
 
2.30. “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by delivery of such property
as the Committee shall determine, including without limitation, cash or Shares,
or any combination thereof, and that has such restrictions as the Committee, in
its sole discretion, may impose, including without limitation, any restriction
on the right to retain such Awards, to sell, transfer, pledge or assign such
Awards, and/or to receive any cash Dividend Equivalents with respect to such
Awards, which restrictions may lapse separately or in combination at such time
or times, in installments or otherwise, as the Committee may deem appropriate,
 
2.31. “Restriction Period” shall have the meaning set forth in Section 7.1.
 

2

--------------------------------------------------------------------------------

 

2.32. “Restricted Stock Award” shall have the meaning set forth in Section 7.1.
 
2.33. “Restricted Stock Unit Award” shall have the meaning set forth in
Section 7.1.
 
2.34. “Share” shall mean a share of common stock of the Company, no par value
per share.
 
2.35. “Stock Appreciation Right” shall mean the right granted to a Participant
pursuant to Section 6.
 
2.36. “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
 
2.37. “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or any Subsidiary or with which the Company or any Subsidiary
combines.
 
2.38. “Tandem Stock Appreciation Right” shall have the meaning set forth in
Section 6.1(b).
 
2.39. “TSX” means the Toronto Stock Exchange.
 
3. SHARES SUBJECT TO THE PLAN
 
3.1. Number of Shares.  (a) Subject to adjustment as provided in this
Section 3.1 and in Section 12.4, a total of 3,940,000 Shares shall be authorized
for issuance pursuant to Awards granted under the Plan. Since March 11, 2009, no
grants have been made under the Prior Plan, but Shares authorized for issuance
pursuant to awards granted under the Prior Plan that have not been used for
awards granted under the Prior Plan may be, and in some cases have been, issued
pursuant to Awards granted under this Plan in addition to the number of Shares
specified immediately above. Any Shares that are subject to Awards of Options or
Stock Appreciation Rights shall be counted against this limit as one (1) Share
for every one (1) Share granted. Any Shares that are subject to Awards other
than Options or Stock Appreciation Rights shall be counted against this limit as
one-and-seventy-nine one-hundredths (1.79) Shares for every one (1) Share
granted.
 
(b) If any Shares subject to an Award or to an award under the Prior Plan are
forfeited, expire or otherwise terminate without issuance of such Shares, or any
Award or award under the Prior Plan is settled for cash or otherwise does not
result in the issuance of all or a portion of the Shares subject to such Award,
the Shares shall, to the extent of such forfeiture, expiration, termination,
cash settlement or non-issuance, again be available for Awards under the Plan,
as provided in Section 3.1(c) below.
 
(c) Any Shares that again become available for grant pursuant to this Section 3
shall be added back as one (1) Share if such Shares were subject to Options or
Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plan, and as one-and-seventy-nine
one-hundredths (1.79) Shares if such Shares were subject to Awards other than
Options or Stock Appreciation Rights granted under the Plan.
 
3.2. Character of Shares.  Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares, treasury shares or shares purchased
in the open market or otherwise.
 
4. ELIGIBILITY AND ADMINISTRATION
 
4.1. Eligibility.  Any Employee or Director shall be eligible to be selected as
a Participant.
 
4.2. Administration.  (a) The Plan shall be administered by the Committee. The
Directors may remove from, add members to, or fill vacancies on, the Committee.
A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.
 
(b) The Committee shall have full power and authority, subject to the provisions
of the Plan and subject to such orders or resolutions not inconsistent with the
provisions of the Plan as may from time to time be adopted by the Board, to:
(i) select the Employees and Directors to whom Awards may from time to time be
granted hereunder; (ii) determine the type or types of Awards, not inconsistent
with the provisions of the Plan, to be granted to each Participant hereunder;
(iii) determine the number of Shares to be covered by each Award granted
hereunder; (iv) determine the terms and conditions, not inconsistent with the
provisions of the Plan, of any Award granted hereunder; (v) determine whether,
to what extent and under what circumstances Awards may be settled in cash,
Shares or other property, subject to Section 8.1; (vi) determine whether, to
what extent, and under what circumstances cash, Shares, other property and other
amounts payable with respect to an Award made under the Plan shall be deferred
in accordance with Section 409A of the Code either automatically or at the
election of the Participant; (vii) determine whether, to what extent and under
what circumstances any Award shall be cancelled or suspended; (viii) interpret
and administer the Plan and any instrument or agreement entered into under or in
connection with the Plan, including any Award Agreement; (ix) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award in the manner and to the extent that the Committee shall deem desirable to
carry it into effect; (x) establish such rules and regulations and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
(xi) determine whether any Award will have Dividend Equivalents; and (xii) make
any other determination and take

3

--------------------------------------------------------------------------------

 

any other action that the Committee deems necessary or desirable for
administration of the Plan.
 
(c) Decisions of the Committee shall be final, conclusive and binding on all
persons or entities, including the Company, any Participant, any shareholder and
any Employee or any Affiliate. No member of the Committee, and no entity,
committee, member of the Board or officer to whom the Committee delegates any of
its power and authority hereunder, shall be liable for any act, omission,
interpretation, construction or determination made in connection with this Plan
in good faith, and the members of the Committee and such entities, committees,
members of the Board or officers shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys' fees) arising there from to the full extent permitted by
law.
 
(d) The Committee may delegate to a committee of one or more directors of the
Company or, to the extent permitted by law, to one or more officers or a
committee of officers the right to grant Awards to Employees who are not
Directors or officers (as defined in Rule 16a-1(f) under the Exchange Act) of
the Company and to cancel or suspend Awards to Employees who are not Directors
or officers (as defined in Rule 16a-1(f) under the Exchange Act) of the Company;
provided, however, that to the extent the Committee intends that an Award
granted to any person who is a “covered employee” within the meaning of
Section 162(m) of the Code or who, in the Committee's judgment, is likely to be
a covered employee at any time during the applicable Performance Period or
during any period in which a Performance Award may be paid following a
Performance Period be exempt from Section 162(m) of the Code, only the Committee
shall be permitted to (a) designate such person to participate in the Plan for
such Performance Period, (b) establish performance goals and Performance Awards
for such person, and (c) certify the achievement of such performance goals.
 
5. OPTIONS
 
5.1. Grant of Options.  Options may be granted hereunder to Participants either
alone or in addition to other Awards granted under the Plan. Any Option shall be
subject to the terms and conditions of this Section 5 and to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall deem desirable.
 
5.2. Award Agreements.  All Options granted pursuant to this Section 5 shall be
evidenced by a written Award Agreement in such form and containing such terms
and conditions as the Committee shall determine which are not inconsistent with
the provisions of the Plan. Granting of an Option pursuant to the Plan shall
impose no obligation on the recipient to exercise such Option. Any individual
who is granted an Option pursuant to this Section 5 may hold more than one
Option granted pursuant to the Plan at the same time.
 
5.3. Option Price.  The option price per Share purchasable under any Option
granted pursuant to this Section 5 shall not be less than 100% of the Fair
Market Value of such Share on the date of grant of such Option. Other than
pursuant to Section 12.4, the Committee shall not be permitted to take any
action with respect to an Option that may be treated as a repricing under the
rules and regulations of Nasdaq or the TSX, without shareholder approval.
 
5.4. Option Period.  The term of each Option shall be fixed by the Committee in
its sole discretion; provided that no Option shall be exercisable after the
expiration of seven years from the date the Option is granted.
 
5.5. Exercise of Options.  Vested Options granted under the Plan shall be
exercised by the Participant or by a Permitted Assignee thereof (or by the
Participant's executors, administrators, guardian or legal representative, as
may be provided in an Award Agreement) as to all or part of the Shares covered
thereby, by the giving of written, telephonic, or electronic notice of exercise
to the Company or its designated agent pursuant to rules and procedures
established by the Committee for this purpose, specifying the number of Shares
to be purchased, accompanied by payment of the full purchase price for the
Shares being purchased. Unless otherwise provided in an Award Agreement, full
payment of such purchase price shall be made at the time of exercise and shall
be made (a) in cash or cash equivalents (including certified check or bank check
or wire transfer of immediately available funds), (b) by tendering previously
acquired Shares (either actually or by attestation, valued at their then Fair
Market Value), (c) with the consent of the Committee, by withholding Shares
otherwise issuable in connection with the exercise of the Option, (d) as
provided by the Committee, cashless exercises as permitted under the Federal
Reserve Board's Regulation T, subject to applicable securities law restrictions,
or (e) any combination of any of the foregoing. The notice of exercise,
accompanied by such payment, shall be delivered to the Company at its principal
business office or such other office as the Committee may from time to time
direct, and shall be in such form, containing such further provisions consistent
with the provisions of the Plan, as the Committee may from time to time
prescribe. In no event may any Option granted hereunder be exercised for a
fraction of a Share.
 
5.6. Form of Settlement.  In its sole discretion, the Committee may provide, at
the time of grant, that the Shares to be issued upon an Option's exercise shall
be in the form of Restricted Stock or other similar securities, or may reserve
the right so to provide after the time of grant.
 
6. STOCK APPRECIATION RIGHTS
 
6.1. Grant and Exercise.  The Committee may provide Stock Appreciation Rights
alone or in tandem with other Awards (including Options), in each case upon such
terms and conditions, not inconsistent with the Plan, as the Committee may
establish. The provisions of Stock Appreciation Rights need not be the same with
respect to each recipient.
 
(a) Stock Appreciation Rights granted without regard to any Option or other
Award (a “Freestanding Stock Appreciation Right”) shall generally have the same
terms and conditions as Options, including (i) an exercise price not less than
Fair Market Value on the date of grant (except in the case of Substitute Awards
or in connection with an adjustment provided in Section 12.4) and (ii) a term
not greater than seven years. Upon the exercise of a Freestanding Stock
Appreciation Right, the holder shall have the right to receive the excess of
(i) the Fair Market

4

--------------------------------------------------------------------------------

 

Value of one Share on the date of exercise or such other amount as the Committee
shall so determine at any time during a specified period before the date of
exercise over (ii) the exercise price of the right on the date of grant.
 
(b) Stock Appreciation Rights may be granted in conjunction with all or part of
any Option granted under the Plan (a “Tandem Stock Appreciation Right”). Any
Tandem Stock Appreciation Right may be granted at the same time as the related
Option is granted or at any time thereafter before exercise or expiration of
such Option. Upon the exercise of a Tandem Stock Appreciation Right, the holder
shall have the right to receive (i) the excess of the Fair Market Value of one
Share on the date of exercise or such other amount as the Committee shall so
determine at any time during a specified period before the date of exercise over
(ii) the related Option exercise price. Any Tandem Stock Appreciation Right may
be exercised only when the related Option would be exercisable and the Fair
Market Value of the Shares subject to the related Option exceeds the option
price at which Shares can be acquired pursuant to the Option. Tandem Stock
Appreciation Rights shall terminate and no longer be exercisable upon and to the
extent of the termination or exercise of the related Option; provided that,
unless the Committee otherwise determines at or after the time of grant, a
Tandem Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not terminate until the
number of Shares then exercisable under such Option equals the number of Shares
to which the Tandem Stock Appreciation Right applies. Any Option related to a
Tandem Stock Appreciation Right shall no longer be exercisable to the extent the
Tandem Stock Appreciation Right has been exercised.
 
(c) The Committee may impose such terms and conditions on Stock Appreciation
Rights granted in conjunction with any Award (other than an Option) as the
Committee shall determine in its sole discretion.
 
(d) The Committee shall determine in its sole discretion whether payment upon
the exercise of a Stock Appreciation Right shall be made in cash, in whole
Shares or other property, or any combination thereof. If payment will be made in
Shares, the number of Shares shall be determined based on the Fair Market Value
of a Share on the date of exercise. If the Committee elects to make full payment
in Shares, no fractional Shares shall be issued and cash payments shall be made
in lieu of fractional Shares. Payment with respect to a Stock Appreciation Right
shall be made within 30 days after the date on which the Stock Appreciation
Right is exercised.
 
(e) Other than pursuant to Section 12.4, the Committee shall not be permitted to
take any action with respect to a Stock Appreciation Right that may be treated
as a repricing under the rules and regulations of Nasdaq or the TSX, without
shareholder approval.
 
7. RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS
 
7.1. Grants.  Awards of Restricted Stock and of Restricted Stock Units may be
granted hereunder to Participants either alone or in addition to other Awards
granted under the Plan (a “Restricted Stock Award” or “Restricted Stock Unit
Award”, respectively). A Restricted Stock Award or Restricted Stock Unit Award
shall be subject to restrictions imposed by the Committee covering a period of
time specified by the Committee (the “Restriction Period”). The provisions of
Restricted Stock Awards and Restricted Stock Unit Awards need not be the same
with respect to each recipient.
 
7.2. Award Agreements.  The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in a written Award
Agreement which shall contain provisions determined by the Committee and not
inconsistent with the Plan.
7.3. Rights of Holders of Restricted Stock and Restricted Stock
Units.  Beginning on the date of grant of the Restricted Stock Award and subject
to execution of the Award Agreement, the Participant shall become a shareholder
of the Company with respect to all Shares subject to the Award Agreement and
shall have all of the rights of a shareholder, including the right to vote such
Shares and the right to receive distributions made with respect to such Shares.
A Participant receiving a Restricted Stock Unit Award shall not possess voting
rights with respect to such Award. Any Shares or any other property (other than
cash) distributed as a dividend, Dividend Equivalent or otherwise with respect
to any Restricted Stock Award or Restricted Stock Unit Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Restricted Stock Award or Restricted Stock Unit Award.
 
8. OTHER STOCK-BASED AWARDS
 
8.1. Stock and Administration.  Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock-Based Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan, and such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan. Other
Stock-Based Awards may be paid in cash, Shares, other property, or any
combination thereof, in the sole discretion of the Committee at the time of
payment. Subject to the provisions of the Plan, the Committee shall have sole
and complete authority to determine the Participants to whom and the time or
times at which such Other Stock-Based Awards shall be made, the number of Shares
to be granted pursuant to such Awards, and all other conditions of the Awards.
The provisions of Other Stock-Based Awards need not be the same with respect to
each recipient.
 
8.2. Award Agreements.  Shares (including securities convertible into Shares)
subject to Awards granted under this Section 8 shall be evidenced by a written
Award Agreement in such form and containing such terms and conditions as the
Committee shall determine which are not inconsistent with the provisions of the
Plan.
 
9. PERFORMANCE AWARDS
 
9.1. Terms of Performance Awards.  The performance criteria to be achieved
during any Performance Period and the length of the Performance Period shall be
determined by the Committee upon the grant of each Performance Award. Except as
provided in Section 11 or as

5

--------------------------------------------------------------------------------

 

may be provided in an Award Agreement, Performance Awards will be distributed
only after the end of the relevant Performance Period. Performance Awards may be
paid in cash, Shares, other property, or any combination thereof, in the sole
discretion of the Committee at the time of payment. The performance goals to be
achieved for each Performance Period shall be conclusively determined by the
Committee and may be based upon the criteria set forth in Section 10.1. The
amount of the Award to be distributed shall be conclusively determined by the
Committee. Performance Awards may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Committee and Section 409A of the Code, on a deferred basis.
 
10.  CODE SECTION 162(m) PROVISIONS
 
10.1. Covered Employees and Performance Criteria.  Notwithstanding any other
provision of the Plan, if the Committee determines at the time a Restricted
Stock Award, a Restricted Stock Unit Award, a Performance Award or an Other
Stock-Based Award is granted to a Participant who is, or is likely to be, as of
the end of the tax year in which the Company would claim a tax deduction in
connection with such Award, a Covered Employee, then the Committee may provide
that this Section 10.1 is applicable to the Award and that the lapsing of
restrictions thereon and the distribution of cash, Shares or other property
pursuant thereto, as applicable, shall accordingly be subject to the achievement
of one or more objective performance goals established by the Committee, which
shall be based on the attainment of specified levels of one or any combination
of the following: revenue growth; earnings before taxes; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; operating income; pre- or after-tax income; cash flow; cash flow
per share; net earnings; earnings per share; return on equity; return on
invested capital; return on assets; economic value added (or an equivalent
metric); share price performance; total shareholder return; improvement in or
attainment of expense levels; improvement in or attainment of working capital
levels; attainment of strategic and operational initiatives; market share; gross
profits; and/or comparisons with various stock market indices of the Company or
any Affiliate, division or business unit of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based
solely by reference to the Company's performance or the performance of an
Affiliate, division or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies. The Committee may also exclude the
impact of an event or occurrence which the Committee determines should
appropriately be excluded, including (a) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company's management, or (c) a change in
accounting standards required by generally accepted accounting principles. Such
performance goals shall be set by the Committee within the Applicable Period of
each Performance Period for each Participant or for any group of Participants
(or both), and shall otherwise comply with the requirements of, Section 162(m)
of the Code, or any successor provision thereto, and the regulations thereunder.
Performance goals shall be subject to such other special rules and conditions as
the Committee may establish at any time within the Applicable Period.
 
10.2. Adjustments.  Notwithstanding any provision of the Plan (other than
Sections 11 and 12.4), with respect to any Restricted Stock Award, Restricted
Stock Unit Award, Performance Award or Other Stock-Based Award that is subject
to this Section 10, the Committee may adjust downwards, but not upwards, the
amount payable pursuant to such Award, and the Committee may not waive the
achievement of the applicable performance goals, except in the case of the death
or disability of the Participant or a Change in Control of the Company.
 
10.3. Restrictions.  The Committee shall have the power to impose such other
restrictions on Awards subject to this Section 10 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.
 
10.4. Limitations on Grants to Participants.  Subject to adjustment as provided
in Section 12.4, (i) no Employee may be granted (A) Options, Freestanding Stock
Appreciation Rights, or Option/Tandem Stock Appreciation Rights during any
12-month period with respect to more than 300,000 Shares or (B) Restricted Stock
Awards, Restricted Stock Unit Awards, Performance Awards and/or Other
Stock-Based Awards that are denominated in Shares in any 12-month period with
respect to more than 300,000 Shares, and (ii) Directors may not, in the
aggregate, be granted Awards at any time during the term of this Plan with
respect to more than one percent (1%) of the outstanding Shares (collectively,
the “Limitations”). In addition to the foregoing, (i) the maximum dollar value
payable to any Employee in any 12-month period with respect to Performance
Awards that are valued with reference to property other than Shares is
$2,000,000, and (ii) the maximum dollar value payable to any Director (A) in any
12-month period with respect to Awards is $100,000 (it being understood that the
value of any Awards denominated in Shares shall be determined using the “grant
date fair value” method in accordance with FAS 123R) and (B) during the term of
this Plan with respect to Awards is $1,000,000 (it being understood that the
value of any Awards denominated in Shares shall be determined using the “grant
date fair value” method in accordance with FAS 123R). If an Award is cancelled,
the cancelled Award shall continue to be counted toward the applicable
Limitations. The per-Participant limit described in this Section 10.4 shall be
construed and applied consistently with Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.
 
11. CHANGE IN CONTROL PROVISIONS
 
11.1. Impact of Change in Control on Options, Stock Appreciation Rights,
Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards and
Other Stock-Based Awards.  The terms of any Award may provide in the Award
Agreement evidencing the Award that, upon a “Change in Control” of the Company
(as that term may be defined therein), (a) Options and Stock Appreciation Rights
outstanding as of the date of the Change in Control shall become exercisable in
full or part, (b) restrictions and deferral limitations on Restricted Stock
Awards and Restricted Stock Unit Awards lapse and the Restricted Stock Awards
and Restricted Stock Unit Awards become free of all restrictions and limitations
and become vested, (c) the Performance Period applicable to any outstanding
Performance Awards shall lapse and the performance criteria applicable to any
outstanding Performance Award shall be deemed to be satisfied at the target or
other level, and (d) the restrictions and deferral limitations and other
conditions applicable to any Other Stock-Based Awards or any other Awards shall
lapse, and such Other Stock-Based Awards or such other Awards shall become free
of all restrictions, limitations or conditions and become fully vested in full
or part and

6

--------------------------------------------------------------------------------

 

transferable to the full extent of the original grant, subject in each case to
any terms and
conditions contained in the Award Agreement evidencing such Award, including but
not limited to a condition that such treatment will apply only if the
Participant remains employed on the effective date of the Change in Control or
has incurred an involuntary termination of employment without cause on account
of the Change in Control, as determined by the Committee in its sole discretion,
within a period of up to 3 months prior to the effective date of the Change in
Control. Notwithstanding any other provision of the Plan, the Committee, in its
discretion, may determine that, upon the occurrence of a Change in Control of
the Company, each Option and Stock Appreciation Right outstanding shall
terminate within a specified number of days after notice to the Participant, and
such Participant shall receive, with respect to each Share subject to such
Option or Stock Appreciation Right, an amount equal to the excess of the Fair
Market Value of such Share immediately prior to the occurrence of such Change in
Control over the exercise price per share of such Option and/or Stock
Appreciation Right; such amount to be payable in cash, in one or more kinds of
stock or property (including the stock or property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine.
 
12. GENERALLY APPLICABLE PROVISIONS
 
12.1. Amendment and Modification of the Plan.  The Board may, from time to time,
alter, amend, suspend or terminate the Plan as it shall deem advisable, subject
to any requirement for shareholder approval imposed by applicable law, including
the rules and regulations of Nasdaq, the TSX or any rule or regulation of any
stock exchange or quotation system on which Shares are listed or quoted;
provided that the Board may not amend the Plan in any manner that would result
in noncompliance with Rule 16b-3 promulgated under the Exchange Act; and further
provided that the Board may not, without the approval of the Company's
shareholders, amend the Plan to (a) increase the number of Shares that may be
the subject of Awards under the Plan (except for adjustments pursuant to
Section 12.4), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan
(which, for the avoidance of doubt, shall include the re-introduction of
Directors as persons eligible to participate in the Plan should they cease to be
eligible Participants in the future), (d) amend any provision of Section 5.3,
(e) increase the maximum permissible term of any Option specified by
Section 5.4, (f) increase the term or reduce the exercise price of any Award
granted to any Participant beyond its original expiry or exercise price or
(g) amend any provision of Sections 10, 12.1 or 12.5. In addition, no amendments
to, or termination of, the Plan shall in any way materially impair the rights of
a Participant under any Award previously granted without such Participant's
consent.
 
12.2. Specific Amendments to Plan Permitted.  Without limiting the generality of
the foregoing, the Board may make the following amendments to the Plan, without
obtaining shareholder approval: (a) amendments to the terms and conditions of
the Plan necessary to ensure that the Plan complies with the applicable
regulatory requirements, including without limitation: (i) the rules of the TSX,
Nasdaq or any national securities exchange or system on which the stock is then
listed or reported, or by any regulatory body having jurisdiction with respect
thereto, (ii) the requirements of Rule 16b-3, as amended (or any successor or
similar rule), under the Exchange Act and (iii) applicable tax laws and
regulations; (b) amendments to the provisions of the Plan respecting
administration of the Plan and eligibility for participation under the Plan;
(c) subject to Section 12.1(e) and (f), amendments to the provisions of the Plan
respecting the terms and conditions on which Awards may be granted pursuant to
the Plan, including the provisions relating to the exercise price, the term and
the vesting schedule; and (d) amendments to the Plan that are of a
“housekeeping” nature.
 
12.3. Specific Amendments to Awards Permitted.  Without limiting the generality
of the foregoing and subject to shareholder approval for specified amendments as
provided in Section 12.1(e) and (f) above or elsewhere in the Plan, the Board
may amend the price, the term, the vesting schedule and the termination
provisions of Awards granted pursuant to the Plan.
 
12.4. Adjustments.  In the event of any merger, reorganization, consolidation,
recapitalization, dividend (other than a regular cash dividend) or distribution
(whether in cash, shares or other property), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, such adjustments and other substitutions shall
be made to the Plan and to Awards as the Committee, in its sole discretion and
in accordance with Section 409A of the Code, deems equitable or appropriate,
including such adjustments in the aggregate number, class and kind of securities
that may be delivered under the Plan and, in the aggregate or to any one
Participant, in the number, class, kind and option or exercise price of
securities subject to
outstanding Awards granted under the Plan (including, if the Committee deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company) as the Committee may
determine to be appropriate in its sole discretion; provided, however, that the
number of Shares subject to any Award shall always be a whole number.
 
12.5. Transferability of Awards.  Awards may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of by the Participant, except by
will or the laws of descent and distribution; provided, however, that unless
otherwise specified in the Award Agreement, as long as the Participant continues
employment with or service to the Company, the Participant may transfer, subject
to applicable law, Awards to a Family Member or Family Entity without
consideration (each transferee thereof, a “Permitted Assignee”); provided,
however, in the case of a transfer of Awards to a limited liability company or a
partnership which is a Family Entity, such transfer may be for consideration
consisting solely of an equity interest in the limited liability company or
partnership to which the transfer is made. Any transfer of Awards shall be in a
form acceptable to the Committee, shall be signed by the Participant and shall
be effective only upon written acknowledgement by the Committee of its receipt
and acceptance of such notice. If an Award is transferred to a Family Member or
to a Family Entity, such Award may not thereafter be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by such Family
Member or Family Entity except by will or the laws of descent and distribution.
Except as provided in this Section 12.5, and except as otherwise authorized by
the Committee in an Award Agreement, no Award and no Shares subject to Awards
described in Section 8 that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, other than by will or
the laws of descent and distribution, and such Award may be exercised during the
life of the Participant only by the Participant or the Participant's guardian or
legal representative.

7

--------------------------------------------------------------------------------

 

 
12.6. Termination of Employment.  The Committee shall determine and set forth in
each Award Agreement whether any Awards granted in such Award Agreement will
continue to be exercisable, and the terms of such exercise, on and after the
date that a Participant ceases to be employed by or to provide services to the
Company or any Affiliate (including as a Director), whether by reason of death,
disability, voluntary or involuntary termination of employment or services, or
otherwise. The date of termination of a Participant's employment or services
will be determined by the Committee, which determination will be final.
 
12.7. Deferral; Dividend Equivalents.  The Committee shall be authorized to
establish procedures pursuant to which the payment of any Award may be deferred.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including any deferred Award) may, if so determined by the Committee,
be entitled to receive, currently or on a deferred basis, cash, stock or other
property dividends, or cash payments in amounts equivalent to cash, stock or
other property dividends on Shares (“Dividend Equivalents”) with respect to the
number of Shares covered by the Award, as determined by the Committee, in its
sole discretion and in compliance with Section 409A of the Code, and the
Committee may provide that such amounts (if any) shall be deemed to have been
reinvested in additional Shares or otherwise reinvested.
 
12.8. Insiders.  Notwithstanding anything to the contrary contained herein,
(a) the number of Shares which may be reserved for issuance under the Plan and
under any other employee stock option plans or other equity-based compensation
arrangements of the Company to Insiders of the Company, and of any Affiliate or
Subsidiary of the Company, shall not exceed 10% of the outstanding issue (as
hereinafter defined); (b) the number of Shares which may be issued within a
one-year period pursuant to the Plan and under any other employee stock option
plans or other equity-based compensation arrangements of the Company to Insiders
of the Company, and of any Affiliate or Subsidiary of the Company, shall not
exceed 10% of the outstanding issue; and (c) the number of Shares which may be
issued within a one-year period pursuant to the Plan and under any other
employee stock option plans or other equity-based compensation arrangements of
the Company to any one Insider of the Company, or any Affiliate or Subsidiary of
the Company, shall not exceed 5% of the outstanding issue. For purposes of this
Section 12.8, “outstanding issue” shall mean the total number of Shares
outstanding on a non-diluted basis, subject to applicable adjustments as
provided for in the by-laws of the Company and the rules and regulations of
Nasdaq or the TSX. For purposes of clauses (b) and (c) of this Section 12.8,
“outstanding issue” shall be determined on the basis of the total number of
Shares that are outstanding immediately prior to the Share issuance in question,
excluding Shares issued pursuant to equity-based compensation arrangements of
the Company over the preceding one-year period.
 
13. MISCELLANEOUS
 
13.1. Tax Withholding.  The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant (or a Permitted Assignee
thereof) (any such person, a “Payee”) net of any applicable Federal, State,
Provincial and local taxes required to be paid or withheld as a result of
(a) the grant of any Award, (b) the exercise of an Option or Stock Appreciation
Right, (c) the delivery of Shares or cash, (d) the lapse of any restrictions in
connection with any Award or (e) any other event occurring pursuant to the Plan.
The Company or any Affiliate shall have the right to withhold from wages or
other amounts otherwise payable to such Payee such withholding taxes as may be
required by law, or to otherwise require the Payee to pay such withholding
taxes. If the Payee shall fail to make such tax payments as are required, the
Company or its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to such
Payee or to take such other action as may be necessary to satisfy such
withholding obligations. The Committee shall be authorized to establish
procedures for election by Participants to satisfy such obligation for the
payment of such taxes by tendering previously acquired Shares (either actually
or by attestation, valued at their then Fair Market Value) or by directing the
Company to retain or withhold Shares (up to the employee's minimum required tax
withholding rate) otherwise deliverable in connection with the Award.
 
13.2. Right of Discharge Reserved; Claims to Awards.  Nothing in the Plan nor
the grant of an Award hereunder shall confer upon any Employee or Director the
right to continue in the employment or service of the Company or any Affiliate
or affect any right that the Company or any Affiliate may have to terminate the
employment or service of (or to demote or to exclude from future Awards under
the Plan) any such Employee or Director at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of
termination of an employment or other relationship. No Employee or Participant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Employees or Participants under the
Plan.
 
13.3. Prospective Recipient.  The prospective recipient of any Award under the
Plan shall not, with respect to such Award, be deemed to have become a
Participant, or to have any rights with respect to such Award, until and unless
such recipient shall have executed an agreement or other instrument evidencing
the Award and delivered a copy thereof to the Company, and otherwise complied
with the then applicable terms and conditions.
 
13.4. Stop Transfer Orders.  All certificates for Shares delivered under the
Plan pursuant to any Award shall be subject to such stop-transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Shares are then listed, and any applicable
federal or state securities law, and the Committee may cause a legend or legends
to be put on any such certificates to make appropriate reference to such
restrictions. Notwithstanding any other provision of the Plan, the Company shall
have no liability to deliver any Shares under the Plan or make any other
distributions or the benefits under the Plan unless such delivery or
distribution would comply with all applicable laws (including, without
limitation, the requirements of the Securities Act of 1933, and the applicable
requirements of any securities exchange or similar entity.
 
13.5. Nature of Payments.  All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or any
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan shall constitute a special incentive payment
to the Participant and shall not be taken into account, to the extent
permissible under applicable law, as

8

--------------------------------------------------------------------------------

 

compensation for purposes of any of the employee benefit plans of the Company or
any Affiliate except as may be determined by the Committee or by the Board or
board of directors of the applicable Affiliate.
 
13.6. Other Plans.  Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to shareholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.
 
13.7. Severability.  If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
 
13.8. Construction.  All references in the Plan to “Section or Sections” are
intended to refer to the Section or Sections, as the case may be, of the Plan.
As used in the Plan, the words “include” and “including,” and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”
 
13.9. Unfunded Status of the Plan.  The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant by the Company, nothing contained herein
shall give any such Participant any rights that are greater than those of a
general creditor of the Company. In its sole discretion, the Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver the Shares or payments in lieu of or with
respect to Awards hereunder; provided, however, that the existence of such
trusts or other arrangements is consistent with the unfunded status of the Plan.
 
13.10. Governing Law.  The Plan and all determinations made and actions taken
thereunder, to the extent not otherwise governed by the Code or the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to conflicts of laws
principles.
 
13.11. Effective Date of Plan; Termination of Plan.  This Plan, as amended and
restated, shall be submitted to the shareholders of the Company for approval
and, if approved, shall become effective as of the Effective Date. The Plan
shall be null and void and of no effect if not approved by the shareholders of
the Company and in such event each Award shall, notwithstanding any of the
preceding provisions of the Plan, be null and void and of no effect. Awards may
be granted under the Plan at any time and from time to time on or prior to the
tenth anniversary of the effective date of the Plan, on which date the Plan will
expire except as to Awards then outstanding under the Plan. Such outstanding
Awards shall remain in effect until they have been exercised or terminated, or
have expired.
 
13.12. Foreign Employees.  Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Committee, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Committee also may impose conditions on the exercise or vesting of Awards in
order to minimize the Company's obligation with respect to tax equalization for
Employees on assignments outside their home country. The Committee may approve
such supplements to or amendments, restatements or alternative versions of this
Plan as it may consider necessary or appropriate for such purposes, without
thereby affecting the terms of this Plan as in effect for any other purpose, and
the Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan.
 
13.13. Captions.  The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 
13.14. Section 409A.  The Plan shall be interpreted, construed and operated to
reflect the intent of the Company that all aspects of the Plan shall, to the
extent subject to Code Section 409A, comply with Section 409A and any
regulations and other guidance thereunder. This Plan may be amended at any time,
without the consent of the Participant, to avoid the application of Code
Section 409A in a particular circumstance or to satisfy any of the requirements
under Code Section 409A. Nothing in the Plan shall provide a basis for any
person to take action against the Company or any Subsidiary or Affiliate based
on matters covered by Code Section 409A, including the tax treatment of any
award made under the Plan.
 
13.15. Currency.  All references to price herein are to be in United States
currency and all required payments hereunder are to be calculated and paid in
United States currency. For the avoidance of doubt, Awards granted to
Participants in jurisdictions other than the United States are to be granted in
United States currency and all payments required thereunder are to be paid in
United States currency.
 

9